Appellate Case: 22-9513    Document: 010110762769        Date Filed: 11/03/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                         November 3, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  JAIME ARREDONDO HERNANDEZ,

        Petitioner,

  v.                                                           No. 22-9513
                                                           (Petition for Review)
  MERRICK B. GARLAND,
  United States Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, MORITZ, and CARSON, Circuit Judges.
                  _________________________________

       Jaime Arredondo Hernandez1 is a Mexican citizen. An immigration judge

 ordered that he be removed to Mexico and denied his application for protection under

 the Convention Against Torture. The Board of Immigration Appeals (Board)




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
       1
        Petitioner refers to himself in his briefs as Mr. Arredondo, so we will use that
 name as well.
Appellate Case: 22-9513   Document: 010110762769       Date Filed: 11/03/2022     Page: 2



 dismissed his appeal. He now petitions for review of the Board’s decision, and we

 deny his petition.

                                     Background

       Mr. Arredondo lived in Reynosa, a city near the United States border in the

 Mexican state of Tamaulipas. “Tamaulipas, a key corridor for smuggling drugs and

 migrants to the United States, has long been plagued by cartel violence.” Admin. R.

 at 542.

       The violence in Tamaulipas reached Mr. Arredondo several times, according to

 evidence he presented to the immigration judge. Cartel members assaulted and

 robbed him one day on his way to work. Later, when he worked on a project to help

 people with low incomes, armed cartel members detained him, beat him up, held a

 gun to his head, and threatened to kill him. They brought him to a leader of the Gulf

 Cartel, who told him he “was doing [his] job wrong” by helping people in need rather

 than “people like them.” Id. at 113. As a result of this confrontation, Mr. Arredondo

 resigned from his position.

       Mr. Arredondo also worked at his family’s gym as a personal trainer. One of

 his clients, a man named Elias Garza Garcia, was a leader of the Gulf Cartel, though

 Mr. Arredondo did not yet know it. Mr. Arredondo agreed to accompany Mr. Garcia

 to Mexico City for a surgery. During the trip federal agents arrested them for

 possessing marijuana, methamphetamine, and a firearm. Mr. Arredondo pleaded

 guilty to charges stemming from the arrest. Yet he denied guilt in his testimony to

 the immigration judge. He pleaded guilty, he said, because prison guards had

                                           2
Appellate Case: 22-9513    Document: 010110762769        Date Filed: 11/03/2022    Page: 3



 coerced him to do so through torture—hitting his hands with wood, breaking his

 fingers, and delivering electric shocks to his genitals and head. He received a six-

 year sentence, and Mr. Garcia sent cartel members to beat and torture him in prison.

       After his release from prison, Mr. Arredondo returned to Reynosa, and his

 problems with the cartels continued. Armed men came to his family’s gym and

 threatened him and his family on behalf of Mr. Garcia. Two men tried to kidnap him

 as he returned home from the gym. And members of the Scorpions Cartel kidnapped

 him, apparently mistaking him for Mr. Garcia.2 After the kidnapping, Mr. Arredondo

 and his wife went to Juarez until he decided to cross the border to the United States.

       In removal proceedings, Mr. Arredondo applied for protection under the

 Convention Against Torture.3 An applicant for relief under the Convention Against

 Torture bears the burden to prove “it is more likely than not that he or she would be

 tortured if removed to the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2).

 The immigration judge must consider all evidence bearing on the possibility of future

 torture, including evidence of past torture suffered by the applicant, evidence that

 “the applicant could relocate to a part of the country of removal where he or she is



       2
         Mr. Garcia had apparently coerced Mr. Arredondo—by threatening to kill his
 father and brothers—to pretend to be Mr. Garcia when they appeared before the press
 during their arrest.
       3
         He also applied for asylum and withholding of removal. The immigration
 judge denied those applications. The Board concluded that Mr. Arredondo waived
 any challenge to those denials, and he does not pursue the asylum and withholding
 claims before us. So, we limit our discussion to his claim under the Convention
 Against Torture.
                                            3
Appellate Case: 22-9513    Document: 010110762769         Date Filed: 11/03/2022    Page: 4



 not likely to be tortured,” evidence of “gross, flagrant or mass violations of human

 rights within the country of removal,” and evidence describing the “conditions in the

 country of removal.” § 1208.16(c)(3).

       The immigration judge denied Mr. Arredondo’s application for protection

 under the Convention Against Torture. The immigration judge assumed that

 Mr. Arredondo had been tortured by prison guards but noted that past torture does not

 create a presumption of future torture. And the immigration judge found that

 Mr. Arredondo could relocate to another part of Mexico where he would not likely be

 tortured. Although the immigration judge recognized that some instances of torture

 occur in Mexico, he found that human-rights violations in Mexico are not so gross,

 flagrant, or mass that Mr. Arredondo would likely be tortured there.

       The Board dismissed Mr. Arredondo’s appeal, finding he did not establish that

 he will more likely than not be tortured if he returns to Mexico.

                                        Discussion

       A single Board member decided Mr. Arredondo’s appeal in a brief order, so

 we review the Board’s decision and any parts of the immigration judge’s decision on

 which it relies. See Dallakoti v. Holder, 619 F.3d 1264, 1267 (10th Cir. 2010). We

 review the Board’s factual findings for substantial evidence, meaning that we will

 treat those findings as “conclusive unless any reasonable adjudicator would be

 compelled to conclude to the contrary.” Id. (internal quotation marks omitted).

       Mr. Arredondo argues that the Board erred when it found that he would not

 likely be tortured if he returns to Mexico. He highlights the torture, assaults, threats,

                                             4
Appellate Case: 22-9513     Document: 010110762769        Date Filed: 11/03/2022     Page: 5



 and kidnapping he suffered there in the past. That evidence is relevant, of course, but

 it does not create a presumption of future torture. See Niang v. Gonzales, 422 F.3d

 1187, 1202 (10th Cir. 2005). And the agency found that Mr. Arredondo could

 relocate to another part of Mexico where he would not likely be tortured. This

 finding is supported by the lack of evidence, noted by the agency, showing that the

 prison guards who tortured Mr. Arredondo would be able to torture him again in

 other parts of Mexico. The finding is also supported by evidence that “the security

 situation varies drastically across the country, and that drug cartels are most active in

 the northern border region and along the Pacific coast.” Admin. R. at 515 (internal

 quotation marks omitted). Although Mr. Arredondo claimed that the Gulf Cartel has

 “people everywhere,” id. at 242, as a whole the evidence permits a reasonable

 conclusion that he could likely avoid torture in Mexico by relocating.

        Mr. Arredondo responds that the agency ignored evidence that Mexico suffers

 from high rates of corruption and violent crime, including torture, that often go

 unpunished. But we see no reason to think the agency ignored this evidence. The

 immigration judge expressly said that he had “considered all evidence in the record.”

 Id. at 26. And he acknowledged that there are “instances of torture in Mexico.” Id.

 at 36. In any event, in the face of evidence that security issues vary throughout

 Mexico, the portions of the record that Mr. Arredondo now underscores do not

 compel the conclusion that human-rights violations in Mexico are such that it is more

 likely than not he will be tortured if he returns.



                                              5
Appellate Case: 22-9513    Document: 010110762769        Date Filed: 11/03/2022    Page: 6



       Contrary to Mr. Arredondo’s argument, the agency’s findings withstand the

 evidence that the Gulf Cartel “found him at his workplace, at his family business, at a

 nightclub, and at his home with his wife.” Pet’r’s Opening Br. at 29. Mr. Arredondo

 identifies no evidence that these events occurred outside Tamaulipas, so they do not

 undermine the finding that he could likely avoid torture by relocating to other parts

 of Mexico.

       For the first time in his reply brief, Mr. Arredondo asserts that he lived in

 Monterrey, Juarez, Quintana Roo, and La Union. And in “each location,” he says,

 “he was found by one of the cartels.” Pet’r’s Reply Br. at 4. As a result, he

 concludes, he cannot safely relocate to other parts of Mexico. This argument suffers

 from two problems. First, it comes too late because “arguments advanced for the

 first time in a reply brief are waived.” Eaton v. Pacheco, 931 F.3d 1009, 1025 n.15

 (10th Cir. 2019). Second, even if it were not waived, the argument appears to lack

 record support. Mr. Arredondo does not support the argument with citations to the

 record. Although we have no duty to “sift through the record” for evidence,

 SIL-FLO, Inc. v. SFHC, Inc., 917 F.2d 1507, 1513 (10th Cir. 1990) (internal

 quotation marks omitted), we have reviewed the record and found no support for this

 argument. The record contains evidence that Mr. Arredondo went to these four




                                            6
Appellate Case: 22-9513     Document: 010110762769        Date Filed: 11/03/2022   Page: 7



 places, but we see no evidence that the cartels “found” him there.4 Pet’r’s Reply Br.

 at 4.

         In sum, substantial evidence supports the Board’s finding that Mr. Arredondo

 did not show that he will more likely than not be tortured if he returns to Mexico.

 Because that finding precludes Mr. Arredondo from obtaining relief under the

 Convention Against Torture, we need not address his remaining arguments.

                                        Conclusion

         The petition for review is denied.


                                              Entered for the Court


                                              Carolyn B. McHugh
                                              Circuit Judge




         4
          Mr. Arredondo testified that Quintana Roo and La Union “are places where
 all the cartels are at, and they’re not places where one can live.” Admin. R. at 173.
 That testimony stops well short of a claim that cartels found him in those places.
                                              7